 


114 HR 1671 RH: Government Neutrality in Contracting Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 357
114th CONGRESS 2d Session 
H. R. 1671
[Report No. 114–471] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Mulvaney (for himself, Mr. Harris, Mr. Yoder, Mr. Salmon, Mr. Gosar, Mrs. Comstock, Mr. Trott, Mr. Moolenaar, Mr. Walker, Mr. Walberg, Mr. Grothman, Mr. Allen, Mr. Duncan of Tennessee, and Mr. Womack) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

March 23, 2016
Additional sponsors: Mr. Abraham, Mr. Roe of Tennessee, Mr. Carter of Georgia, Mr. Labrador, Mr. Webster of Florida, Mr. Mullin, Mr. Amash, Mr. Hensarling, Mr. Russell, Mr. Fincher, Mr. Sessions, Mr. Jody B. Hice of Georgia, Mr. Smith of Texas, Mr. Blum, Mr. Calvert, Mr. Hill, Mr. Amodei, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Farenthold, Mr. Huizenga of Michigan, Mr. Marchant, Mr. Wilson of South Carolina, Mr. Westerman, Mr. Weber of Texas, Mr. McCaul, Mr. Westmoreland, Mr. Bilirakis, Mr. Tom Price of Georgia, Mr. Poe of Texas, Mr. Olson, Mr. Brooks of Alabama, Mr. Cramer, Mr. Wittman, Mr. Knight, Mr. Forbes, Mr. Hunter, Mr. Guthrie, Mr. Goodlatte, Mr. Byrne, Ms. McSally, Mr. Sanford, Mr. Lamborn, Mr. Griffith, Mr. Fleischmann, Mr. Luetkemeyer, Mr. Franks of Arizona, Mr. Jordan, Mr. McClintock, Mr. Hanna, Mrs. Ellmers of North Carolina, Mr. Burgess, Mr. Buck, Mr. Huelskamp, Mrs. Black, Mr. Long, Mr. Ribble, Mr. Kelly of Mississippi, Mr. Pompeo, Mr. Paulsen, Mr. Sam Johnson of Texas, Mr. Bishop of Michigan, Mr. Jolly, Mrs. Wagner, Mr. Rouzer, Mr. Bucshon, Mr. Hudson, Mr. Crenshaw, Mr. Bridenstine, Mr. Stivers, Mr. King of Iowa, Mr. Garrett, Mr. Harper, Mr. Fleming, Mr. Neugebauer, Mr. Tipton, Mr. Chabot, Mr. Rohrabacher, Ms. Jenkins of Kansas, Mr. Messer, Mr. Holding, Mr. Wenstrup, Mr. Pearce, Mr. Rooney of Florida, Mr. Massie, Mr. Woodall, Mr. DeSantis, Mr. Brat, Mr. Austin Scott of Georgia, Mr. Latta, and Mr. Thornberry 


March 23, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To preserve open competition and Federal Government neutrality towards the labor relations of Federal Government contractors on Federal and federally funded construction projects. 
 
 
1.Short titleThis Act may be cited as the Government Neutrality in Contracting Act.  2.PurposesIt is the purpose of this Act to— 
(1)promote and ensure open competition on Federal and federally funded or assisted construction projects;  (2)maintain Federal Government neutrality towards the labor relations of Federal Government contractors on Federal and federally funded or assisted construction projects; 
(3)reduce construction costs to the Federal Government and to the taxpayers;  (4)expand job opportunities, especially for small and disadvantaged businesses; and 
(5)prevent discrimination against Federal Government contractors or their employees based upon labor affiliation or the lack thereof, thereby promoting the economical, nondiscriminatory, and efficient administration and completion of Federal and federally funded or assisted construction projects.  3.Preservation of open competition and Federal Government neutrality (a)Prohibition (1)General ruleThe head of each executive agency that awards any construction contract after the date of enactment of this Act, or that obligates funds pursuant to such a contract, shall ensure that the agency, and any construction manager acting on behalf of the Federal Government with respect to such contract, in its bid specifications, project agreements, or other controlling documents does not— 
(A)require or prohibit a bidder, offeror, contractor, or subcontractor from entering into, or adhering to, agreements with 1 or more labor organizations, with respect to that construction project or another related construction project; or  (B)otherwise discriminate against or give preference to a bidder, offeror, contractor, or subcontractor because such bidder, offeror, contractor, or subcontractor— 
(i)becomes a signatory, or otherwise adheres to, an agreement with 1 or more labor organizations with respect to that construction project or another related construction project; or  (ii)refuses to become a signatory, or otherwise adhere to, an agreement with 1 or more labor organizations with respect to that construction project or another related construction project. 
(2)Application of prohibitionThe provisions of this section shall not apply to contracts awarded prior to the date of enactment of this Act, and subcontracts awarded pursuant to such contracts regardless of the date of such subcontracts.  (3)Rule of constructionNothing in paragraph (1) shall be construed to prohibit a contractor or subcontractor from voluntarily entering into an agreement described in such paragraph. 
(b)Recipients of grants and other assistanceThe head of each executive agency that awards grants, provides financial assistance, or enters into cooperative agreements for construction projects after the date of enactment of this Act, shall ensure that— (1)the bid specifications, project agreements, or other controlling documents for such construction projects of a recipient of a grant or financial assistance, or by the parties to a cooperative agreement, do not contain any of the requirements or prohibitions described in subparagraph (A) or (B) of subsection (a)(1); or 
(2)the bid specifications, project agreements, or other controlling documents for such construction projects of a construction manager acting on behalf of a recipient or party described in paragraph (1), do not contain any of the requirements or prohibitions described in subparagraph (A) or (B) of subsection (a)(1).  (c)Failure To complyIf an executive agency, a recipient of a grant or financial assistance from an executive agency, a party to a cooperative agreement with an executive agency, or a construction manager acting on behalf of such an agency, recipient or party, fails to comply with subsection (a) or (b), the head of the executive agency awarding the contract, grant, or assistance, or entering into the agreement, involved shall take such action, consistent with law, as the head of the agency determines to be appropriate. 
(d)Exemptions 
(1)In generalThe head of an executive agency may exempt a particular project, contract, subcontract, grant, or cooperative agreement from the requirements of 1 or more of the provisions of subsections (a) and (b) if the head of such agency determines that special circumstances exist that require an exemption in order to avert an imminent threat to public health or safety or to serve the national security.  (2)Special circumstancesFor purposes of paragraph (1), a finding of special circumstances may not be based on the possibility or existence of a labor dispute concerning contractors or subcontractors that are nonsignatories to, or that otherwise do not adhere to, agreements with 1 or more labor organizations, or labor disputes concerning employees on the project who are not members of, or affiliated with, a labor organization. 
(3)Additional exemption for certain projectsThe head of an executive agency, upon application of an awarding authority, a recipient of grants or financial assistance, a party to a cooperative agreement, or a construction manager acting on behalf of any of such entities, may exempt a particular project from the requirements of any or all of the provisions of subsection (a) or (b), if the agency head finds— (A)that the awarding authority, recipient of grants or financial assistance, party to a cooperative agreement, or construction manager acting on behalf of any of such entities had issued or was a party to, as of the date of the enactment of this Act, bid specifications, project agreements, agreements with 1 or more labor organizations, or other controlling documents with respect to that particular project, which contained any of the requirements or prohibitions set forth in subsection (a)(1); and 
(B)that 1 or more construction contracts subject to such requirements or prohibitions had been awarded as of the date of the enactment of this Act.  (e)Federal Acquisition Regulatory CouncilWith respect to Federal contracts to which this section applies, not later than 60 days after the date of enactment of this Act, the Federal Acquisition Regulatory Council shall take appropriate action to amend the Federal Acquisition Regulation to implement the provisions of this section. 
(f)DefinitionsIn this section: (1)Construction contractThe term construction contract means any contract for the construction, rehabilitation, alteration, conversion, extension, or repair of buildings, highways, or other improvements to real property. 
(2)Executive agencyThe term executive agency has the meaning given such term in section 105 of title 5, United States Code, except that such term shall not include the Government Accountability Office.  (3)Labor organizationThe term labor organization has the meaning given such term in section 701(d) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(d)). 
 

March 23, 2016
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
